Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in reply to 11/13/2020. Claimed priority is granted from Provisional Application 62248743, filed 10/30/2015.

Cancelled Claims
Claims 1-20 have been cancelled without prejudice or disclaimer. 

Allowed Claims
Claims 21-35 are allowed, renumbered 1-15.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, CHIANG, US20180322284 A1,does not disclose the details of a method/system with “a software interpreter operable to interpret at least one graph, wherein the at least one graph represents a dataflow in an Internet of Things system and the Internet of Things system comprises at least one software function endpoint and the at least one graph comprises at least one abstracted model of the software function endpoint representing user interface data from client application software.” Including different combination of features recited in the claims. As filed by applicant on 12/28/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUDE JEAN GILLES whose telephone number is (571)272-3914. The examiner can normally be reached Mon-Fri, from 9:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUDE JEAN GILLES/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        February 25, 2022